Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0175533 (Yamane et al.).
The reference discloses a molded product of fiber reinforced resin comprising a first stack of fiber reinforced resin layers and a second area having more than one layer of a fiber reinforced resin thereon.  See figure 1 where layers 11 are the first stack and layers 12 are the second layers.  The materials for the layers in the first stack and for the second layers may be the same or different, i.e. the resins may be thermoplastic or thermosetting and the fibers may be carbon fibers.  See [0009-10].  The reference discloses that the second reinforcing layer 12 may be formed at laterally distal portions of the upper side of the first stack.  See [0030] line 12.  Further, the reinforcing layers may be formed on both sides of the first stack or may be layered on one side of the stack.  See Figure 1 and Figure 5.   It is recognized that the reference does not specify the volume fraction of fibers in the layers or the specific thickness values of the layers.  However, the volume fraction of fibers in the reinforced stack, i.e. areas where the stack 11 has reinforcing portions 12 thereon, would obviously have a higher volume of fibers than the areas where the stack 11 does not have the reinforcing portions thereon.  The additional layers of fiber reinforced materials would provide a higher amount of fibers present.  Further, the thickness of the layers, the number of layers, the shapes of the layers, the positions of the layers, etc. would be a matter of design choice by the user.  See [0042].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH EVANS MULVANEY whose telephone number is (571)272-1527.  The examiner can normally be reached on 8am-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH E MULVANEY/              Primary Examiner, Art Unit 1785